DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. The amendment filed 5/20/22 is entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not disclose, “transfer, responsive to detecting the supporting computing device, the second container to the supporting computing device; and interface with the second partition of the runtime environment executed by the supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle.” Wherein, “a second container that includes a second partition of the runtime environment”. In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Buehler was previously recited prior to the amendments of 5/20/22 for the above limitations. However, Buehler does not disclose that the container, at the time of the transfer, includes a second partition of a runtime environment at the time of the transfer. In addition, Buehler does not disclose interfacing with the second partition of the runtime environment executed by the supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle.
Therefore, in combination with the other limitations of the independent claim 1, it is allowed. Independent claims 15 and 20 recite the same limitations and are similarly allowed. Dependent claims 2-14 and 16-20 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178